ACCEPTED
                                                                                         01-15-00095-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/23/2015 1:17:41 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                NO. 01-15-00094-CR
                                    01-15-00095-CR
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                           IN THE COURT OF APPEALS              10/23/2015 1:17:41 PM
                        FOR THE FIRST DISTRICT OF TEXAS         CHRISTOPHER A. PRINE
                                                                         Clerk


                          DIONYSIOS SPIRO KOSMETATOS
                                    Appellant

                                           v.

                                THE STATE OF TEXAS
                                        Appellee


               On Appeal from Cause Numbers 1414418 and 1449194
               From the 338th District Court of Harris County, Texas



                 MOTION TO STRIKE BRIEF FOR THE APPELLANT




To the Honorable Court of Appeals of Texas:

      Comes now Appellant, in accordance with Rule 10.1 of the Texas Rules of

Appellate Procedure, and files this motion to strike brief for the appellant in this

cause, and, in support thereof, presents the following:

      1. In the 338th District Court of Harris County, Texas, following a jury trial,

          Appellant was sentenced on January 15, 2015 in Cause Numbers 1414418

          and 1449194 , The State of Texas v. Dionysios Spiro Kosmetatos.
      2. The Appellant’s brief was due October 22, 2015.

      3. Counsel electronically filed Appellant’s brief on October 22, 2015 at exactly

          11:08:56 pm.

      4. The facts relied upon to explain the need to strike the filed brief are:

             a. On October 23, 2015, Appellate counsel printed the filed brief to

                mail to the Appellant and immediately realized a rough draft had

                been mistakenly filed.

             b. In a slight panic, counsel contacted the clerk’s office of this court and

                explained to Jesse Rodriguez that the correct draft needed to be filed

                and would be done as soon as possible.

      Consequently, an Amended Brief for the Appellant has been filed along with

this motion to ensure the Court receives the correct draft. The Appellant’s motion is

not for purposes of delay, but so that justice may be done.

      WHEREFORE, the Appellant prays that this Court will grant his Motion to

Strike Appellant’s Brief and replace with the Amended Brief for the Appellant.

                                               Respectfully submitted,

                                               LAW OFFICE OF TONYA ROLLAND

                                               /s/ Tonya Rolland McLaughlin____
                                               Tonya Rolland McLaughlin
                                               4301 Yoakum Boulevard
                                               Houston Texas 77006
                                               Phone: (713) 529-8500
                                               Fax: (713) 453-2203
                                               TBN 24054176
                                           2
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been delivered via
e-service to the following:

      Curry_alan@dao.hctx.net
      Chief Prosecutor, Appellate Division
      Harris County District Attorney’s Office
      1201 Franklin Suite 600
      Houston, Texas 77002-1923

                                               _/s/ Tonya Rolland McLaughlin__
                                               Tonya Rolland McLaughlin
                                               Attorney for Appellant




                                           3